Case 18-57159-lrc   Doc 139   Filed 02/03/20 Entered 02/03/20 18:46:57   Desc Main
                              Document     Page 1 of 4
Case 18-57159-lrc   Doc 139   Filed 02/03/20 Entered 02/03/20 18:46:57   Desc Main
                              Document     Page 2 of 4
Case 18-57159-lrc   Doc 139   Filed 02/03/20 Entered 02/03/20 18:46:57   Desc Main
                              Document     Page 3 of 4
Case 18-57159-lrc   Doc 139   Filed 02/03/20 Entered 02/03/20 18:46:57   Desc Main
                              Document     Page 4 of 4
